DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims have been amended significantly to include the new negative limitation of there not being a metal in the molecular sieve of the first coating as well as other.

	In a phone call place to Applicant’s representative, all the features newly added are known.

	For example, see: Mueller-Stach (US Pub.: 2010/0180582), which describes a bottom layer that includes a zeolite, alumina and a platinum component (para. 96) followed by a middle layer of alumina and Pt, followed by a zeolite, an alumina and a platinum component (para. 96).  In example 1, para. 101, the process of making mills the components.  Therefore, the mixing of these can be considered to meet the “not modified with a metal” feature of Claim 1 because the Pt is mixed and not “modifying” the zeolite itself.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732